Title: From Thomas Jefferson to Jean Baptiste Pecquet, 5 May 1786
From: Jefferson, Thomas
To: Pecquet, Jean Baptiste



Sir
Paris May 5. 1786

When I had the pleasure of seeing you in this city you were so kind as to undertake to send me some wines, of which I then gave you a memorandum. Having not heard from you on that subject, I take the liberty of reminding you of it, as I omit to supply myself from any other quarter, hoping to get them more genuine and of better quality from you. I will beg the favor of you to give me notice by post, or by such other conveyance as you may think safe, whether you will be able to supply me, and am with much respect Sir your most obedient humble servt,

Th: Jefferson

